Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/252310, filed on 01/18/2019. Claims 1-20 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 8-9, 12-15, 18-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent No. 10,781,075 to Witczak et al (henceforth referred to as Witczak).
Regarding claims 1-2, 5-6, 8-9, 12-15, Witczak discloses a bi-stable brake actuator for an elevator system (i.e. Title) in which an elevator car (i.e. Fig. 1, ref. 12) moves along a guide rail (i.e. Fig. 1, ref. 40), the bi-stable safety actuator comprising: 
a fixed core (i.e. Fig. 3, ref. 42) movable with the elevator car in a first direction (i.e. up or down); 

a movable core (i.e. Fig. 3, movable core not labeled but shaft shown extended between ref. 52 and 50) disposed to move between retracted (i.e. Fig. 6 shows a retracted position) and extended positions (i.e. Fig. 3) with respect to the fixed core and the coil in exclusively a second direction (i.e. in and out direction) defined orthogonally with respect to the first direction; and 
a permanent magnet assembly (i.e. Fig. 3, ref. 50) movably coupled to the elevator car and disposed to move between first or movable core (i.e. Fig. 6 shows a retracted position) and second or guide rail abutment positions (i.e. Fig. 3 and 7 shows abutment position with guide rail) in accordance with the coil being supplied with the opposing currents. 
Wherein the movable core comprises at least one of: 
first permanent magnets facing the permanent magnet assembly (i.e. in this case, permanent magnet in contact with ref. 50); and 
second permanent magnets facing the fixed core. 
Wherein the fixed core is formed to define a first cavity (i.e. Fig. 3, ref. 52 and ref. 50 are within cavity of ref. 42) sized to accommodate the coil and the movable core, and 
the coil is formed to define a second cavity (i.e. Fig. 3, movable core not labeled but shaft shown extended between ref. 52 and 50) sized to accommodate the movable core and shaped to guide movements of the movable core between the retracted and extended positions.


Regarding claims 18-19, Witczak discloses a method of operating an elevator system (i.e. Fig. 1), the method comprising: 
moving a first assembly (i.e. Fig. 2, ref. 30) in a first direction (i.e. up and down direction) with a second assembly (i.e. Fig. 3, ref. 50) magnetically abutting the first assembly; 
detecting that a brake condition is in effect
magnetically disengaging the second assembly from the first assembly and driving the second assembly away from the first assembly (i.e. Fig. 3); 
guiding movement of a movable core (i.e. Fig. 3, movable core not labeled but shaft shown extended between ref. 52 and 50) from the first assembly to the second assembly in exclusively a second direction (i.e. in and out direction of ref. 30 is orthogonal to up and down direction in Fig. 2) which is orthogonal to the first direction; and 
urging the second assembly toward magnetic abutment with the first assembly, 
the urging of the second assembly toward magnetic abutment with the first assembly comprising guiding movement of the movable core toward the first assembly in exclusively the second direction (i.e. Fig. 6 shows retracted position). 
Wherein the magnetically disengaging the second assembly from the first assembly and the urging of the second assembly toward magnetic abutment with the first assembly comprises supplying a coil (i.e. Fig. 3, ref. 52) in the first assembly with opposing currents. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,781,075 to Witczak et al (henceforth referred to as Witczak). 
Regarding claims 3-4 and 10-11, Witczak Fig. 3 does not specifically teach a first and second braking permanent magnets at opposite ends of a housing. However, Witczak Fig. 8 teaches an alternative embodiment of Fig. 3 wherein a second permanent magnet (i.e. Fig. 8, ref. 58) can be added to the embodiment of Fig. 3 at an opposite end relative to the first permanent magnet (i.e. Fig. 8, ref. 50) to assist in the resetting procedure by reducing the magnetic field strength to separate the primary magnet from the rail (i.e. Column 7, lines 44-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the second permanent magnet as taught in Fig. 8 in the brake actuator as taught in Fig. 3 to assist in the resetting procedure by reducing the magnetic field strength to separate the primary magnet from the rail and there would have been reasonable expectation of success. 
Regarding claims 4 and 11, Witczak Fig. 3 does not specifically teach an elastic element interposed between the fixed core and the movable core. However, Witczack Fig. 10 teaches an alternative embodiment of Fig. 3 wherein an elastic element (i.e. Fig. 10, ref. 62) can be added . 

Claims 7, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,781,075 to Witczak et al in view of WO 2017/087978 to Billard et al (henceforth referred to as Billard).
Regarding claims 7, 15-17, and 20, Witczak does not specifically teach circuitry to supply electricity to the coil. However, it is common in the art for electromagnetic brakes to have circuitry. For example, Billard teaches a similar electromagnetic brake comprising a movable magnet brake part (i.e. Fig. 2, ref. 66) and an electromagnetic core (i.e. Fig. 2, ref. 48) surrounded by a coil (i.e. Fig. 2, ref. 46) wherein the magnetic brake is movable between an engaged position (i.e. Fig. 4) and a retracted position (i.e. Fig. 2) based on the currents running through the coil to attract (i.e. Fig. 6, ref. 54) or repel (i.e. Fig. 6, ref. 58) the magnetic brake. Further comprising circuitry to which the coil is electrically coupled, the circuitry comprising: a current source (i.e. electricity); and a controller (i.e. Fig. 2, ref. 68) to supply the coil with current from the current source (i.e. paragraph 0025, lines 4-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the 
Regarding claims 17 and 20, Witczak does not specifically teach a distance between the magnet assembly and the guide rail being from a range of .5 to 3.6mm or greater. However, Billard teaches a first distance (i.e. Fig. 5, ref. D1) between the magnetic brake and the electromagnetic core wherein a shim (i.e. Fig. 5, ref. 74) is placed between them. Billard teaches a second distance (i.e. Fig. 5, ref. D2) greater than 0 between the magnetic brake and the rail guide. Billard teaches the difference of these two distances (i.e. D1-D2) creates a repulsion force similar to a biasing force made by a spring to push the magnetic brake to more firmly in abutment with the guide rail (i.e. paragraph 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the distances as to use a range of 3.6mm or greater as D1 in Witczak in view of Billard to create a biasing repulsive force using distance differentials instead of springs that can be worn out through time since it has been held that where the general conditions of the claim are disclose in the prior art, discovering the optimum or workable ranges involve only routine skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654